DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending and under exam.

Priority
	The instant application was filed on 15 March 2018.  No priority has been claimed.

Related Applications
	The following applications have been determined as related subject matter and reviewed for possible double patenting issues.  At this time no issues are present, however Applicant is made aware that in the future, depending upon claim amendments, obviousness-type and/or statutory double patenting issues may arise.
Applications: 15/922, 644 (US Patent 10,373,466); 15/922,671; 15/922,687; 15/922,738 (US Patent 10,841,083); 15/922,755 (US Patent 10,841,299); and 15/922,771. 

Information Disclosure Statement
The Information Disclosure Statements filed 24 January 2019; 8 August 2019; 19 May 2020; 18 September 2020; 1 October 2020; 5 March 2021; and 22 July 2021 are in compliance 

Drawings
	The Drawings submitted 15 March 2018 are accepted.

Specification
A.  Abstract 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.


See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

B. Disclosure and Incorporation by Reference
 The disclosure is objected to because of the following informalities: Paragraph [0001] of the instant Specification refers to numerous patent applications without proper US serial numbers to accompany said references.  As such, the attempt to incorporate subject matter into this application by reference to said information is ineffective.
Appropriate correction is required.

Claim Interpretation
A.  Claim Terminology
	The claim terminology recited below is interpreted as follows:
	Bio-smart device: The term bio-smart is not specifically defined in the specification other than by exemplification as a device capable of receiving biological information, as depicted in, for example, Figure 9 and [0094].  Said biological data may come from a bio-ledger or bio-sphere ledger, as described throughout the Specification.
	Bio-ledger: A specifically defined at [0046] a bio-ledger refers to entries of parameters representative of one or more aspects of one or more individual’s internal biological state stored in at least one non-transitory medium and/or memory of at least one computing device.  The “entries” are not limited to particular entries and include, as exemplary embodiments, genetic 
	Bio-sphere ledger: As specifically defined at [0047], a bio-sphere ledger refers to entries of parameters representative of one or more environmental aspects related to one or more particular individuals stored in at least one non-transitory medium and/or memory of at least one computing device.  The “entries” are not limited to particular entries and include, as exemplary embodiments, environmental exposures; lifestyle; and/or behavioral content.  
	Behavioral profile content: The Speciation does not provide a limiting definition of said terms and exemplifies said profile as content such as physical, mental, and/or emotional state as further exemplified at [0055].

B.  Claims Invoke 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows: 
Claim 12: at least one processor to generate signals; at least one processor to identify or predict.  
Claim 13: processor to establish communication
Claim 14: processor to adjust allocation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method and apparatus.
With respect to step (2A)(1), the claims recite abstract ideas.  
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and methods of organizing human activity (managing personal behavior or relationships or interactions between people). 
The claim steps to abstract ideas are as follows: 
	Independent Claim 1:  “tracking the behavioral profile content for the particular individual over a period of time”; “identifying or predicting…a change in omic states…based…on…biolegder entries, the particular behavioral content, or the…biosphere ledger entries”
	Claim 4: “writing…parameters…to the bio-ledger and/or the biosphere ledger…”
Claim 6: “training…to identify one or more relationships between the particular behavioral profile content…and one or more omics changes…based on…entries”
Claim 9: “machine learning…to generate the behavioral profile”
	Claim 10: “generating parameters representative of more or more recommended actions directed to the improvement of a future omic state…”

	Claim 18: “identify…predict…the change in omic state for the particular individual…to identify one or more relationships between behavioral profile content”
	Claim 19: “generate…states indicative of one or more recommendations for the particular user based on behavioral profile content…”
Hence, the claims, including those dependent from claims 1 and 12, explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to obtain states that include behavioral profile content for an individual and track the behavioral profile content over time to then identify or predict a change in omic state based on the received data (bio-ledger or biosphere or behavior).  Save for generic computer operations in the claim directed to “processors, communication interface, signal transmission and storage, there are no specifics as to the methodology involved in “generating” and “tracking” and thus, under the BRI, one could simply, for example, receive a list of data from bio-ledger and biosphere ledger and behavioral information and use said data to make a prediction, for example, based on the given data and reasonably do so using pen and paper.  Other steps, directed to machine learning do not provide for any training parameters and thus are intended in the claim.  For example, claim 7 includes that identification or prediction includes machine learning training to identify relationships, without any steps wherein said training is implemented.  
2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 1: “receiving, at a communication interface…via a network, one or more signal packets”; “obtaining…signals…using processors…”; and “processing the signals”; “storing the one or more signals”
Claims 2-3 and 11 further provide for the types of data in the biolegder entries and for the “individual”, respectively.  
Claim 5: includes communication and device parameters of a generic computing system 
Claim 6: includes steps of computer allocation
Claim 12: “apparatus…communication interface to read and/or write…stored at a…device”; “processor to generate signals…”
Claim 13: provides for the operation of the processor to communicate via a communications interface 
Claim 14: provides for operation of the processor to “allocate” resources
Claim 15: includes communication interface processes

Claim 18: directed to identification steps .  It is noted that the processor “to train” is merely intended as no actual training takes place in the claim
Claim 19: includes steps to the processor generation of signals and recommendation provisions.
Claim 20: limits the individual data.
With respect to the above listed additional elements in the claims, those steps directed to data gathering, such as “receiving…data” and “obtaining…data” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps above directed to additional non-abstract elements of “processor; computer; storage, signal propagation, transmission, and/or machine learning etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than a generic computer processing techniques which perform the functions that constitute the abstract idea.  Hence, these steps are viewed as mere instructions to apply the abstract idea using a computer, but do not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than 
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking 
With respect to the instant claims, the prior art to 2018/0001184 (Tran et al.) discloses that receipt of “bio-ledger” information at [0003] wherein data may include genetic information; treatment data etc… and is a data gathering element that is routine, well-understood and conventional in the art.  Further, the prior art to Lin et al. (Environments (2017) Vol. 4:13 pages) teach blockchain system structures for example, for agricultural uses.  (Lin et al.; Figures).  As such, activities such as data gathering in the blockchain environment do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Computer limitations: With respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, 2018/0001184 (Tran et al.) teaches that computing elements are routine, well-understood and conventional in the art.  The specification also notes that computer processors and systems, as example, are commercially available or widely used. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an 
	Dependent claims 1-20 have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.  Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2018/0001184 to (Tran et al.; IDS reference).  It is noted that reference features are italicized in the rejection below.
With respect to Claims 1 and 12, the prior art to Tran et al. discloses a method and system comprising (the method of Tran et al. includes using a DNA sequencer for genetic information; aggregation of genetic information, environmental information, treatment data, and treatment response in a patient population [0003]):
	receiving, at a communication interface of a bio-smart device from secure storage via a network, one or more signal packets comprising one or more parameters representative of one or more entries of a bio-ledger or one or more entries from a biosphere ledger, or a combination thereof, for a particular individual (Tran et al. disclose transmission, analysis and/or storage of information through secure network means [0307]; Tran et al. disclose provision of a network; facilitation of secure treatment for cancer through a community server [0342]; Tran et al. disclose a data storage facility and ledger [0382]-[0383]; Tran et al. further disclose a system to capture epigenetic information pertaining to modifications due to environmental conditions, life expectancies and again [Fig. 13; [0135]; Tran et al. disclose obtaining clinical data from one or more laboratory test equipment; obtaining genetic information from genomic equipment and storing genetic information including marker information over time and saving said data to a clinical data repository [0318]); Tran et al. further disclose bio-smart devices such as fitness devices or mobile phones [0318]);
	obtaining, from one or more sensors, one or more signals and/or states representative of sensor output utilizing, at least in part, one or more processors of the bio-smart device (Tran et al. disclose obtaining behavioral data from social network communications and mobile device usage patterns [0325]-[0326]; Tran et al. disclose detection, acquisition and/or processing user information that includes physiological information and non-physiological data associated with a user via sensors and other devices [0438]; Tran et al. discloses the use of a camera, for example, to detect facial expression wherein emotions of anger, contempt, disgust etc…are captured. Alternatively, markers for emotional arousal including galvanic skin response may be measured [0625]); 
	processing one or more signals obtained from the one or more sensors to generate one or more signals and/or states representative of behavioral profile content for the particular individual utilizing, at least in part, the one or more processors (Tran et al. disclose a collection of nongenetic attributes that include physical, behavioral, situational and historical attributes…which can be referred to as an “attribute profile” for an individual [0135]-[0137], Fig. 13A; Tran et al. further disclose that emotional health may be detected via email, mobile phone usage patterns, including frequency of messaging and social network communications [0333]-[0334]; Tran et al. disclose that determinations may be made via a processor to preprocess and transform the user information and the use of one or more machine learning techniques (e.g., support vector machine) to process the data to determine emotional state [0438]);
	storing the one or more signals and/or states representative of the behavioral profile content in at least one memory of the bio-smart device (Tran et al. disclose saving behavioral information into a health repository [0326] and [0438]);
	tracking the behavioral profile content for the particular individual over a period of time, utilizing at least in part, the one or more processors (Tran et al. disclose time stamping historical data and other time based markers associated with attributes [0137]; Tran et al. further disclose the tracking of emotional states [0438]);
	identifying or predicting, or a combination thereof, a change in omic state for the particular individual based at least in part on the one or more bio-ledger entries, the particular behavioral profile content, to the one or more biosphere ledger entries, or a combination thereof Tran et a. disclose a system to predict a predisposition of a user toward developing a specific attribute of interest, which includes genetic and epigenetic attributes (i.e., pangenetic attributes) [0135];  Tran et al. disclose correlating emotional health with omic changes relating to genomic, proteomic, transcriptomics, nutrigenomic, and metabolomic conditions and further tracking omic changes to emotional health; Tran et al. disclose tracking physiological changes over time that includes determining dynamic trends related to physiological states during healthy and diseased states by correlation of patterns over time [0335]-[0340] and [0438]). 
	With respect to Claim 2, wherein the one or more bio-ledger entries comprises content representative of one or more omic states of the particular individual at one or more respective points in time and wherein the one or more biosphere ledger entries comprise behavioral content, environmental content, or lifestyle content, or a combination thereof (Tran et al. disclose omic changes in the subject are tracked over time [0337]; obtaining health data from fitness devices or from mobile phones [0318]; Tran et al. disclose in [0046] that exercise is one possible embodiment of a lifestyle content of the biosphere ledger).
	With respect to Claims 3 and 17 wherein the one or more bio-ledger entries includes one or more parameters indicative of particular bio-markers associated with particular gene expression for the particular individual (Tran et al. disclose a marker may be gene expression [0519]).
With respect to Claims 4 and 15, further comprising writing one or more parameters representative of the behavioral profile content to the bio-ledger and/or the biosphere ledger for the particular user at least in part by transmitting a signal packet comprising the one or more parameters of the behavioral profile content from the bio-smart device to the secure storage device for storage in the bio-ledger and/or biosphere ledger utilizing, at least in part, the Tran et al. disclose saving the behavioral data into a health data repository separate from the clinical data repository [0326].
With respect to Claims 5, 6, 13 and 14, wherein the receiving the one or more signal packets comprising the one or more bio-ledger entries and/or biosphere entries from the secure storage device and/or writing the one or more parameters representative of the behavioral profile content to the secure storage device includes obtaining one or more communication, security, and/or cryptographic parameters from an intermediary device and initiating communication with the secure storage device based, at least in part, on the one or more communication, security, and/or cryptographic parameters, preferably further comprising adjusting allocation of one or more computing resources of the bio-smart device based, at least in part, on the one or more entries from the bio-ledger and/or the biosphere ledger for the particular user (Tran et al. disclose a distributed, consensus-based ledger; secured transaction in a blockchain, which involves intermediary devices [0307], [0383]-[0391]; Tran et al. further disclose communications between base station and server are encrypted to protect patient identifiable information and other private details of the person [0561]).
With respect to Claims 7 and 18, wherein the identifying or predicting, or the combination thereof, the change in omic state for the particular individual includes training a machine-learning device, system, or process, or a combination thereof, of the bio-smart device to identify one or more relationships between the particular behavioral profile content or the one or more biosphere ledger entries, or a combination thereof, and one or more changes in omic state for the particular individual based, at least in part, on the one or more bio-ledger entries, the particular behavioral profile content, or the one or more biosphere ledger entries, or the Tran et al. disclose that the system includes machine learning techniques [0360], [0438]).
With respect to Claims 8 and 9, wherein the one or more processors includes one or more behavioral processing units, and wherein the processing the one or more signals obtained from the one or more sensors to generate the one or more signals and/or states representative of the behavioral profile content comprises processing, utilizing the one or more behavioral processing units, the one or more signals obtained from the one or more sensors to normalize, filter, and/or combine the one or more signals to prepare the one or more signals for one or more machine-learning operations (Tran et al. disclose emotion determination may include using a processor to preprocess and transform the user information, and use one or more machine learning techniques to process the transformed data to determine the emotional state [0438]); AND more preferably wherein the processing the one or more signals obtained from the one or more sensors to generate the one or more signals and/or stales representative of the behavioral profile content includes performing one or more machine-learning operations on the one or more signals obtained from the one or more sensors to generate the behavioral profile content or to detect a change in the behavioral profile content, or a combination thereof (Tran et al. disclose performing deep learning on the clinical and health data repository [0360], [0438]).
With respect to Claims 10 and 19, further comprising generating one or more parameters representative of one or more recommended actions directed to improvement of a future omic state of the particular individual based, at least in part, on the identified and/or predicted change in omic state for the particular individual, on the behavioral profile content, on the one or more bio-ledger entries, or one or more biosphere ledger entries, or a combination thereof (Tran et al. disclose decision support system [0327]; Tran et al. further include presenting the corrective action and result from a doctor and recommending an action to reduce risk from the predicted health condition [0331]).
With respect to Claim 16, wherein the one or more entries of the bio-ledger to include omic content to include one or more parameters representative of one or more omic states of the particular individual at one or more respective points in time (Tran et al. disclose historical attributes can be integrated within the genetic, epigenetic, physical, behavioral and situational categories [0136]; Tran et al. further disclose tracking omic changes to physiological changes in the subject over time [0337].) 
As such, the prior art to Tran et al. anticipate each of claims 1-10 and 12-19.  The prior art is relied upon herein for the teachings in the entirety of the disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.  Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0001184 to (Tran et al.; IDS reference) as applied to claims 1 and 12 above, and further in view of Lin et al. (Environments (2017) Vol. 4:13 pages).
With respect to the limitations of claims 1 and 12, the prior art to Tran et al., disclose said limitations, as discussed above.  The prior art to Tran et al. does not specifically include that the “individual” is a plant, crop or farm, as in instant claims 11 and 20.  
However, the prior art to Lin et al. disclose the use of blockchain technology for e-agriculture systems (Lin et al. disclose blockchain infrastructure for the local and regional scale [abstract]; Lin et al. disclose wireless sensor networks and monitoring systems for soil, plant growth conditions, and management strategies etc… [pages 1-2]; Lin et al. further disclose the use of blockchain for agricultural security purposes [page 5]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included plant, crop or farm information as the “individual” information in the systems of Tran et al. for the purposes of agricultural monitoring and maintenance as taught by Lin et al.  One would have had a reasonable expectation in success in so doing because both references are in the same field of endeavor and include blockchain structure for networking and security of data.  Lin et al. disclose that sustainability of agriculture not requiring public trust in a centralized authority as an advantage for economic efficiency, food safety and risk-abatement (Lin et al. at page 9-conclusion).  Tran et al. also disclose the advantages of blockchain technology for secured transactions [Tran et al. at 0385].  The platform as taught by Tran et al. is not limited only to the disclosed embodiments, and further contemplates food products, for example,  Thus, one would have been motivated to use said system with the information housed for farming, plants and crops as taught in Lin et al. (Tran et al. at [0141]; [0516]).
As such, the prior art to Tran et al. in view of Lin et al. make obvious instant claims 11 and 20.  The prior art is relied upon for the totality of its teachings.  

Conclusion
No claims are allowed.  

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the 








/Lori A. Clow/Primary Examiner, Art Unit 1631